Citation Nr: 1642696	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-28 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory condition to include chronic obstructive pulmonary disease (COPD), bronchitis and emphysema.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for seizures.

4.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to November 1955.  During the course of this appeal the Veteran died in November 2011.  The Veteran's daughter has been properly substituted as the appellant in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for posttraumatic stress disorder (PTSD); a respiratory disability to include COPD, emphysema and bronchitis; and seizures.  The rating decision also denied entitlement to special monthly pension. 

Notably, in a July 2014 rating decision, the RO granted service connection for PTSD at an initial 50 percent evaluation, effective April 13, 2009.  In an August 2014 correspondence, the appellant indicated that she would be appealing the initial 50 percent disability evaluation for PTSD.  However, as noted in a November 2015 VA correspondence, while the substituted claimant may provide new evidence in support of an appeal, an issue may not be added to the claim and the claim may not be expanded.  See M21-1, Part VIII.2.3.d.  While the Veteran at the time of his death had a claim for service connection for PTSD, a claim for a higher initial rating for his service-connected PTSD was not on appeal.  As a result, the issue of entitlement to an initial rating in excess of 50 percent for PTSD is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

Notably, in a May 2011 correspondence, the appellant indicated that the Veteran received disability compensation from the Social Security Administration (SSA) due his mental and physical disabilities which included PTSD, emphysema, asthma and COPD.  The appellant noted that the Veteran received a permanent disability from SSA.

However, the Board notes that while the record contains correspondences from SSA indicating that the Veteran was in receipt of Social Security benefits, no medical records from the SSA are currently associated with the claims folder.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek any such records and associate then with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




